Citation Nr: 1241758	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-23 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability of the feet, claimed as trench foot, to include as due to cold weather injury.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to cold weather injury.

3.  Entitlement to service connection for a genitourinary disability, claimed as inguinal lymphadenopathy with swollen lymph nodes and urinary tract infections, to include as due to cold weather injury.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to June 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2012, the Board remanded this appeal for the purpose of affording the Veteran a hearing before a Veterans Law Judge (VLJ).  In October 2012, the Veteran and his spouse testified via videoconference before the undersigned VLJ, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  At the time of the Board hearing, the VLJ agreed to hold the record open for 30 days to allow the Veteran an opportunity to supplement the record with additional evidence.  To date, no such evidence has been submitted.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for peripheral neuropathy of the lower extremities and a genitourinary disability, claimed as inguinal lymphadenopathy with swollen lymph nodes and urinary tract infections, both to include as due to cold weather injury, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran does not have a present disability of trench foot, or any skin disability of the feet. 


CONCLUSION OF LAW

The criteria for service connection for a skin disability of the feet, claimed as trench foot, to include as due to cold weather injury, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated November 2008 and December 2008, sent prior to July 2009 initial unfavorable decision on appeal, informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above, as well as the elements required by Dingess. 

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's available service treatment records and the Veteran submitted his private treatment records himself.  The Veteran has not identified any additional relevant records that VA failed to obtain, related to the claim decided herein.  

In this regard, the Board observes that the Veteran's service treatment records, with the exception of a November 1956 record of one instance of treatment for chest pain, are unavailable due to fire-related loss.  The Veteran has been duly notified of such and has been provided an opportunity to submit additional information in order to aid in efforts to secure alternative records.  The Veteran participated in VA's attempt to locate alternative records from the National Personnel Records Center (NPRC) and submitted his own copies of his unit's morning reports.  However, it remains that the balance of the Veteran's service treatment records are unavailable.  As such records are federal records; the Board is required to provide a heightened explanation of its findings and a careful consideration of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b).  There is no presumption, however, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  

In the present appeal, as will be discussed below, the threshold inquiry, whether the Veteran has a current disability, has not been met and further consideration of whether there is evidence of any in-service event, injury, or disease is not required.  Thus, while the Veteran's service treatment records are indeed unavailable, without evidence of a current disability related to a skin disability of the feet, the claim is denied on that basis.   

Lastly, VA examinations was conducted in April 2010 and May 2010 in which the examiners reviewed the claims file, considered the Veteran's history, and conducted psychical examinations.  As these exams were accurate, descriptive, and based on the complete medical record, including the Veteran's specific lay assertions that he had no current symptomatology related to a skin disability of the feet, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination. 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II. Service Connection 

The Veteran contends that he was hospitalized during service for a serious foot infection that began in his left foot and spread to his right foot.  At the time of his Board hearing, he asserted that he did not have a current skin condition of the feet and that the symptomatology he attributed to his feet, claimed as related to his in-service treatment for an infection, was numbness.  It is significant that the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to cold weather injury, is in appellate status and the subject of the remand herein.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a). 

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Furthermore, the Board notes that in some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also Charles v. Principi, 16 Vet. App 370, 374   (2002). 

Here, the preponderance of the evidence is against a finding of service connection because the a current disability of trench foot, or any skin disability of the feet, has not been shown.  Indeed, while there is evidence, in the Veteran's unit's morning reports, that he was hospitalized for a foot infection in May 1957 and June 1957, there is no evidence of a current disability of trench foot, or any skin disability of the feet, during the appellate period.  His private treatment records are silent for such a diagnosis.  On VA examinations in April 2010 and May 2010, physical examinations were silent for any findings of trench foot, or any skin disability of the feet.  The VA examiner in May 2010 stated that the in-service condition had resolved and there was no evidence of any recurrence or residual.  At his hearing before the Board in October 2012, the Veteran testified that he did not have a current skin condition of his feet.

In sum, there is no medical or lay evidence of a present disability of trench foot, or any skin disability of the feet, and the Veteran's claim for service connection must be denied.  See Brammer, 3 Vet. App. at 225.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. 53-56; see also 38 C.F.R. § 3.102. 


ORDER

Service connection for a skin disability of the feet, claimed as trench foot, to include as due to cold weather injury, is denied.


REMAND

Additional development is needed prior to further disposition of the claims of entitlement to service connection for peripheral neuropathy of the lower extremities, and a genitourinary disability, claimed as inguinal lymphadenopathy with swollen lymph nodes and urinary tract infections, both to include as due to cold weather injury.

During the course of the appeal, the Veteran asserted that he was exposed to cold during service, while sleeping in fox holes, and that his feet were cold and wet.  He contends that subsequent to experiencing cold and wet feet, he was hospitalized during service for a serious foot infection that began in his left foot and spread to his right foot, and that his peripheral neuropathy of the lower extremities is a result of such infection.  He asserts that during treatment for his foot infection during service, he had inguinal lymphadenopathy with swollen lymph nodes, as a result of such infection; and that such led to his current genitourinary disability, characterized by symptoms to include frequency, dysuria, and urinary tract infections.  

The balance of the Veteran's service treatment records is fire-related and thus unavailable for review.  His unit's morning reports, however, indicate that he was hospitalized for a foot infection in May 1957 and June 1957.  His October 2008 private treatment records confirmed a diagnosis of mild peripheral neuropathy of the bilateral lower extremities; and his private treatment records dated prior to and during the current appellate period contain evidence of complaints to include frequency, dysuria, and urinary tract infections, without a specific genitourinary diagnosis.  

In his Board hearing, the Veteran asserted that he had his first urinary tract infection shortly after service and was treated by a private physician, Dr. Connell.  Private treatment records from Dr. Connell are not associated with the claims file.  On remand, the Veteran should be provided an opportunity to provide his private treatment records from Dr. Connell, as well as any updated private treatment records dated after December 2008, or seek VA's assistance in obtaining such records.  

It remains unclear the etiology of the Veteran's peripheral neuropathy of the bilateral lower extremities, as well as the precise nature of any genitourinary disability characterized by symptoms to include frequency, dysuria, and urinary tract infections, and the etiology thereof.  The Veteran's private physician has not offered sufficient nexus opinions, as such were speculative or provided without rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  VA examiners have stated that they have been unable to render sufficient nexus opinions without resorting to mere speculation, and have asserted that the claims file was silent for a diagnosis of trench foot or a cold injury during service.  As the examiners did not consider the Veteran's lay statements as to his in-service foot infection or his exposure to cold, the Board seeks additional opinions.  Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).  Consideration of the Veteran's lay statements is especially important in the present appeal, as his service treatment records are fire-related.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012; Robinette  v. Brown, 8 Vet. App. 69 (1995). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Dr. Connell dated since 1958, and from any additional medical care providers that have treated him for his claimed disabilities since December 2008.  

2.  Upon receipt of all additional records requested in the preceding action paragraphs, schedule the Veteran for a VA neurological examination.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any necessary diagnostic testing or evaluation.

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's current peripheral neuropathy of the bilateral lower extremities had its clinical onset during active service or is related to any in-service disease, event, or injury; specifically to include his foot infection in May 1957 and June 1957, and/or any exposure to cold during service.  

The examiner should consider the Veteran's lay statements regarding his in-service hospitalization for a foot infection, as well as his lay statements of continuous symptoms after service.  Specifically, the examiner should consider the Veteran's assertions that during service he slept in foxholes and had cold and wet feet, was subsequently treated for a foot infection, and that his current peripheral neuropathy is a result of the in-service infection.  Dalton, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion). 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

3.  Schedule the Veteran for a VA genitourinary examination.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should diagnose all current genitourinary disorders found to be present, to include any disorder characterized by the Veteran's symptoms of frequency, dysuria, and urinary tract infections.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current genitourinary disorder had its clinical onset during active service or is related to any in-service disease, event, or injury; specifically to include his foot infection in May 1957 and June 1957 which resulted in swollen lymph nodes in his groin area, and/or any exposure to cold during service.  

The examiner should consider the Veteran's lay statements regarding his in-service hospitalization for a foot infection and exposure to cold while sleeping in fox holes, and his statements that he observed dark urine and bedwetting on occasion; as well as his lay statements of continuous symptoms after service.  Specifically, the examiner should consider the Veteran's assertions that during service he slept in foxholes and had cold and wet feet, was subsequently treated for a foot infection, and that during his hospitalization for the foot infection he developed inguinal lymphadenopathy with swollen lymph nodes that resulted in his current genitourinary disability. Dalton, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion). 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

4.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry. 

5.  Finally, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate opportunity to respond thereto. Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


